Citation Nr: 1629059	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  14-03 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a left knee and leg disability.

4.  Entitlement to service connection for a right knee and leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service in the Army from July 1972 to November 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In May 2016, the Veteran testified during a Board hearing by videoconference.  The record was held open for 30 days following the hearing to provide additional time to submit evidence.  In June 2016, the Veteran submitted additional evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the Veteran has been receiving disability benefits from the Social Security Administration (SSA) based on the disabilities on appeal.  As his SSA records may be pertinent to the claims on appeal, the AOJ should attempt to obtain them.

The Veteran asserts that his depression began in service.  Service treatment records reflect treatment for alcohol abuse and marital counseling.  He was afforded a VA examination in July 2014.  The examiner provided a diagnosis of major depressive disorder and stated that it was very difficult to ascertain the date of onset of the disorder.  The examiner noted that the Veteran began using alcohol prior to service and began abusing alcohol in service as a response to depression and anxiety.  The examiner acknowledged a relationship between depression and alcohol abuse and indicated that the Veteran's depression may have predated service.  The examiner also indicated that the Veteran's depression may be aggravated by chronic pain from his low back and knee disabilities.  However, the examiner also indicated that the Veteran's depression may have been caused by untreated sleep apnea.  The examiner concluded that, with no evidence of in-service treatment for depression, the Veteran's major depressive disorder was not caused by or a result of service.

While the Board appreciates the examiner's opinion, the Board finds that it is incomplete.  The examiner should be asked to provide an opinion on whether the Veteran's major depressive disorder existed prior to service and, if so, whether it was aggravated by service.  The examiner should also be asked to provide an opinion on whether the Veteran's major depressive disorder has been aggravated by the pain from his low back and knee disabilities.

The Veteran also asserts that his low back and bilateral knee disabilities began in service.  Service treatment records reflect treatment for his back and knees.  Private medical records reflect that he was injured in a fall in 2001 and underwent surgery for the left knee in 2001 and the back in 2004.  He was afforded a VA examination in December 2009.  The examiner noted the service treatment records showing back and knee complaints and stated that if the Veteran had presented within one year after service, he would have diagnosed at a minimum bilateral retropatellar knee pain and chronic lumbosacral strain.  The examiner stated, however, that with more than 18 years without evidence of treatment, he was unable to relate the Veteran's current disorders to service.

The Board appreciates the examiner's opinion; however, the Board finds that a supplemental opinion is needed.  At the subsequent hearing, the Veteran testified that while he had problems with his back and knees, he could not seek regular medical care because of a lack of funds and health insurance due to his inability to keep a job.  The Board notes that continuity of symptoms, not treatment, is needed to support a claim for service connection.  Thus, the examiner should be asked to consider the Veteran's testimony regarding the lack of documented treatment.

Prior to requesting the addenda, any outstanding medical records should be obtained.  The record contains VA treatment notes through July 2014.  Thus, any treatment notes since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Social Security Administration and request a copy of the Veteran's records.

2.  Obtain any VA treatment notes since July 2014.

3.  Then, arrange for the Veteran's claims folder to be reviewed by the examiner who conducted the July 2014 VA psychiatric examination for an addendum.  The examiner should discuss the Veteran's service treatment records and post-service medical records, to include any SSA records and additional VA medical records obtained on remand.  The examiner should discuss the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.  The examiner should address the following.  

(a)  Does the Veteran have a psychiatric disability that clearly and unmistakably existed prior to entrance to active service?  If so, is it clear and unmistakable that such disability was not aggravated during active service?  If the disability underwent any increase in disability, was that increase in severity due to the natural progress of the disorder?  The examiner is advised that the Veteran's lay testimony alone is not a sufficient basis to determine that he clearly and unmistakably had a psychiatric disability that pre-existed entrance to active service.

(b)  With regard to each psychiatric disability not found to clearly and unmistakably exist prior to active service, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the disability had its onset in active service or is causally related to such service, to include the treatment for alcohol abuse.

(c)  With regard to each psychiatric disability regardless of whether it preexisted entrance to active service, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the disability was aggravated by the Veteran's low back or bilateral knee disability.  

4.  Also arrange for the Veteran's claims folder to be reviewed by the examiner who conducted the December 2009 VA joints examination for an addendum.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back or bilateral knee disability had its onset during active service or within one year thereafter, or is otherwise causally related to such service.  The examiner should discuss the Veteran's service treatment records and post-service medical records, to include any SSA records and additional VA medical records obtained on remand.  The examiner should also discuss the Veteran's lay statements regarding the history and chronicity of symptomatology, to include his testimony of being unable to seek regular medical care due to a lack of funds and health insurance.  The examiner should provide a complete rationale for all conclusions.  

5.  Then, readjudicate the claims with consideration of all the evidence added to the claims folder since the August 2014 supplemental statement of the case.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

